Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35, 45, 47, 55, 62, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowers (US 20080272140) further in view of Dunn (US 20160083182) and Livingston (US 20140208499).
Claim 35:  Mowers discloses a cassette 220 for the collection and storage of waste, the cassette 220 comprising: a plastic tubing (length of film), said plastic tubing (length of film) defining an interior volume for the collection and storage of waste, the plastic tubing (length of film) having a first end and a second end; a cassette body comprising an inner perimeter, said inner perimeter defines an opening area sized to receive waste, the cassette body having a lower surface portion and a wall in said lower surface portion, said cassette body defines a hollow volume for the storage of said plastic tubing (length of film), wherein said plastic tubing (length of film) is within said hollow volume; a second undulating surface 244 (guide feature) at a bottom of the cassette body configured to engage some guide member in some cassette receiving portion of some waste disposal device, the second undulating surface 244 (guide feature) defined by the wall of the cassette body having an undulated shape extending circumferentially about a full revolution of the opening area in said lower surface portion, the undulated shape defining an alternating sequence of peaks and valleys along the full revolution of the opening area, the peaks sloped toward the inner perimeter; wherein the peaks have a widthwise dimension taken along a circumference of the cassette 220, wherein the widthwise dimension about the inner perimeter of the cassette body is smaller than about an outer perimeter of the cassette body, wherein the peaks have a heightwise dimension about the inner perimeter smaller than about the outer perimeter of the cassette body, and wherein a widthwise and heightwise variance in the peaks and the valleys approach each other up to the inner perimeter (see annotated fig. 5 & 6 below).
Mowers does not disclose said plastic tubing (length of film) being in a pleated or folded configuration within said hollow volume or said cassette body having an opening defined between the inner perimeter and the outer perimeter on an upper portion of said cassette body, the upper portion opposite to the bottom of the cassette body, the opening permitting dispensation of said length of film upwardly out of said hollow volume and downwardly through said opening area.
Dunn teaches a cassette 10 having pleated packed tubing 52 in a pleated configuration within a U-shaped annular body 20 of the cassette 10 (see fig. 6 and P. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plastic tubing (length of film) of Mowers in a pleated configuration within said hollow volume, as taught by Dunn, in order to more compactly and efficiently store the plastic tubing (length of film) such that a larger amount can be supplied within the hollow volume.
Livingston teaches a cartridge 60 having a housing 160 with an interior 162 defining an annular reservoir holding an accordion-like accumulation 172 of bagging material, and a lower inboard annular opening 164 [shown as 163] defined between an inner perimeter and an outer perimeter, the lower inboard annular opening 164 [shown as 163] permitting dispensation of a length of bagging material out of the annular reservoir (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the upper portion of the cassette body [opposite from annotated bottom] of the combination to have a lower inboard annular opening 164 [shown as 163] defined between the inner perimeter and the outer perimeter, as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle.  The combination results in a lower inboard annular opening 164 [shown as 163] on an upper portion of said cassette body which is capable of permitting dispensation of a plastic tubing (length of film) upwardly out of said hollow volume and downwardly through said opening area.
The lower inboard annular opening 164 [shown as 163] of the combination inherently or in the alternative obviously can permit dispensation of said plastic tubing (length of film) upwardly out of said hollow volume and downwardly through said opening area as the prior art combination discloses a structurally identical cassette 220 to the inventions claimed cassette. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the lower inboard annular opening 164 [shown as 163] does not permit dispensation of said plastic tubing (length of film) upwardly out of said hollow volume and downwardly through said opening area. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.
It is further noted that when dispensing a length of film there are two identified, predictable solutions.  One being dispensing through an opening located at a lower end of the cassette and the other being dispensing through an opening located at an upper end of the cassette and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have dispensed the plastic tubing (length of film) from an opening on an upper portion of the cassette body as it would have been obvious to try the second identified predictable solution with a reasonable expectation of success.

    PNG
    media_image1.png
    374
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    489
    media_image2.png
    Greyscale

Claim 45:  The combination discloses said second undulating surface 244 (guide feature) reducing said hollow volume (see annotated fig. 6 above).
Claim 47:  Mowers is silent as to the material of the wall and does not explicitly disclose that the wall of the cassette 220 is rigid (see annotated fig. 6 above).
Dunn teaches a cassette 10 for dispensing pleated packed tubing 52, wherein the cassette 10 is made of a rigid plastic material (see P. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cassette 220 of Mowers out of a rigid plastic material, as taught by Dunn, in order protect the plastic tubing (length of film) from damage while stored within the cassette 220.
Claim 55:  The combination discloses the undulated shape of the second undulating surface 244 (guide feature) being free of plateaued surfaces (see fig. 5).
Claim 62:  The combination discloses the second undulating surface 244 (guide feature) being a cassette orienting feature capable of preventing an improper upside down orientation of the cassette 220 within some cassette receiving portion of some waste disposal device, the lower surface portion of the cassette body defines a first end of the cassette 220, the cassette 220 having a second end opposite the first end, the second end having a shape distinct from that of the lower surface portion having the second undulating surface 244 (guide feature) (see annotated fig. 6 above and fig. 5).
Claim 68:  The combination discloses the plastic tubing (length of film) being a tubular film and having a diameter at inner folds smaller than the outer perimeter of the cassette body (see fig. 6 ‘182 which depicts the inner folds being less than an outer perimeter of the cassette 10).

Allowable Subject Matter
Claims 63-67 are allowed.
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.

    PNG
    media_image3.png
    291
    512
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    183
    442
    media_image4.png
    Greyscale
In response to applicant’s argument that as the Office notes the only logical reasoning for making the proposed modification is to have the opening in the bottom, lower part of the cassette so the tubing does not have to go out the top, upper part of the cassette, yet the Office’s reasoning does not fit its modification as it is not logical to interpret a portion of Mower’s cassette as an upper portion for making a modification and then interpret that same portion of Mower’s cassette as a lower portion when providing the motivation for making the modification, the Examiner replies that there is nothing improper with the rejection at hand.  In the disclosed use orientation of Mowers, shown in published figures 5 and 6 it would have been obvious to have modified the use orientation bottom, lower part of the cassette 220 to have a lower inboard annular opening 164 [shown as 163] defined between the inner perimeter and the outer perimeter, as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle (see fig. 6 Mowers and partial fig. 4 Livingston).  This structure resulting from the combination of Mowers in view of Livingston, when viewed in an inverse orientation as indicated by annotated fig. 6 above is identical to the claimed invention and performs in an identical manner, including the lower inboard annular opening 164 [shown as 163] on the annotated upper portion of said cassette body permitting dispensation of said plastic tubing (length of film) upwardly out of said hollow volume and downwardly through said opening area.
In response to applicant’s inquiry as to why would a POSITA simply not use the opening as shown in the red circle in the annotated fig. of the remarks dated 8/11/2022 to achieve the Office’s motivation without having to make unnecessary modifications to the cassette 220, the Examiner replies that this is the opening disclosed by Mowers.  The lower inboard annular opening 164 [shown as 163] taught by Livingston provides the benefit of allowing held plastic tubing (length of film) to be dispensed and fall into an associated receptacle which permits the plastic tubing (length of film) to be dispensed and fall directly into an associated receptacle without having to go out the top and over a sidewall which may catch or damage the plastic tubing (length of film).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that the Office’s motivation does not support its modification and is not something a POSITA would have done, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Livingston provides a direct teaching of dispensing an accordion-like accumulation 172 of bagging material through a lower inboard annular opening 164 [shown as 163] and modifying Mowers in view of this teaching to provide the annotated upper portion of the cassette body [opposite from annotated bottom] of the combination with a lower inboard annular opening 164 [shown as 163] defined between the inner perimeter and the outer perimeter provides the benefit of allowing held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle without having to go out the top and over a sidewall which may catch or damage the plastic tubing (length of film).
In response to applicant’s argument that as conceded by the Office a POSITA would dispense the tube directly into a receptacle “without having to go out the top and over a sidewall which may catch or damage the plastic tubing (length of film)”, thus there is no motivation to have “an opening defined between the inner perimeter and the outer perimeter on an upper portion of the cassette body … the opening permitting dispensation of said length of film upwardly out of said hollow volume and downwardly through said opening area”, the Examiner replies that limitation at hand is a functional limitation and as such is met if the prior art combination is capable of performing the claimed function.  In this case, motivation is not being used to “have the opening permitting dispensation of said length of film upwardly out of said hollow volume and downwardly through said opening area”.  Mowers is modified such that in the disclosed use orientation of Mowers, shown in published figures 5 and 6, the use orientation bottom, lower part of the cassette 220 has a lower inboard annular opening 164 [shown as 163] defined between the inner perimeter and the outer perimeter, as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle (see fig. 6 Mowers and partial fig. 4 Livingston).  This structure resulting from the combination of Mowers in view of Livingston, when viewed in an inverse orientation as indicated by annotated fig. 6 above is identical to the claimed invention and therefore must inherently perform in an identical manner, including the lower inboard annular opening 164 [shown as 163] on the annotated upper portion of said cassette body permitting dispensation of said plastic tubing (length of film) upwardly out of said hollow volume and downwardly through said opening area.  
In response to applicant’s argument that claim 35 has been amended to recite "a guide feature at a bottom of the cassette body configured to engage a guide member in a cassette receiving portion of a waste disposal device, the guide feature defined by the wall of the cassette body [that defines a hollow volume for the storage of said length of film]” and as shown in the Office's annotated version of FIG. 6 of Mowers, the cover 236 of Mowers is being interpreted as the guide feature, however cover 236 is not defined by the cassette body that also defines a hollow volume, the Examiner responds that cover 236 forms part of the cassette body including the bottom of the cassette body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736